Citation Nr: 0634309	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  99-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a dental disability as 
secondary to a service-connected disability (and the 
treatment received for the service-connected disability).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama.  Originally, the veteran appealed not 
only the denial of service connection for a dental condition 
but also the denial of service connection for a bone and 
joint disorder, muscle aches, and a stomach disability.  In 
November 2003, the Board issued a Decision/Remand; in that 
action, the Board denied the veteran's claim involving muscle 
aches and remanded the three remaining issues.  

Following the November 2003 remand, and after further 
development by the RO/AMC [Appeals Management Center], 
service connection was granted for a stomach disability and a 
bone/joint disorder.  That action occurred in January 2005.  
The remaining issue involving a dental claim was returned to 
the Board.  Upon further review of the evidence, the Board 
once again determined that additional development needed to 
occur with respect to the issue.  Thus, in June 2005, the 
Board again remanded the claim for the purpose of obtaining 
additional medical information.  The claim has since been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is service-connected for chronic myelogenous 
leukemia.

3.  The veteran received radiation and chemotherapy for the 
treatment of his chronic myelogenous leukemia.

4.  The veteran now suffers from a dental condition.  

5.  Medical evidence establishing an etiological or causal 
relationship between the veteran's dental condition and his 
leukemia, and the treatment he received for the disease, has 
not been proffered.  


CONCLUSION OF LAW

A dental condition was not incurred in or aggravated by 
active service or the result of a service-connected disorder 
or causally related to the treatment of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in letters dated March 2003 and August 2005.  Both 
letters were issued after the initial agency of original 
jurisdiction (AOJ) decision involving service connection. 
These letters informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the VA.

Despite the fact that the notice was provided at various 
times throughout the appeal process, the Board finds that 
there was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Untied States Court of Appeals for Veterans 
Claims, hereinafter the Court, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although notice was provided 
to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  In this instance, the RO and the Board 
recognized this duty and scheduled the veteran for a number 
of medical examinations in order to determine whether his 
claimed dental condition was the result of his service-
connected leukemia and the treatment he received for said 
condition.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  
Additionally, the veteran was given notice that the VA would 
help him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim and the VA has obtained all 
known documents that would substantiate the veteran's 
assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issue 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with Dingess 
notice via the SSOC that was issued in June 2006.  Because 
this notice has been provided, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection claims.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the veteran's claim.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The veteran was in the US Army from May 1979 to November 
1982.  In July 1982, while the veteran was stationed in 
Landstuhl/Baumholder, West Germany, he became ill.  He sought 
medical attention and was subsequently diagnosed with chronic 
myelogenous leukemia.  He underwent chemotherapy and 
radiation therapy, and upon improving, it was found that he 
was no longer fit for duty.  He was then discharged from the 
Army and he applied for VA compensation benefits.  Service 
connection was granted for leukemia in January 1983.  

In 1996, the veteran submitted a claim for additional VA 
benefits.  He specifically stated that as a result of the 
treatment he had received for the leukemia, his teeth had 
been affected.  He claimed, during his hearing before the VA, 
that his teeth had become brittle, which had lead to various 
teeth breaking.  He further stated that he suffered from 
discomfort in his mouth when he chewed, and that he thought 
he was not producing as much saliva as he previously had.  He 
therefore asked that service connection for a dental 
condition be granted secondary to his service-connected 
leukemia (and the treatment therefor).

To support his claim, the veteran submitted a statement from 
his private dentist, Doctor A. D. Ferguson IV.  This 
statement was dated July 1997.  In his statement, Dr. 
Ferguson stated that the veteran had a high rated of tooth 
decay which was in part caused be a decreased salivary flow.  
He further wrote:

His poor salivary condition may very well 
be caused by the large doses of radiation 
he was exposed to.  This radiation could 
cause the deterioration of salivary 
glands.

The RO obtained the veteran's clinical records showing his 
miscellaneous dental treatment.  These records merely showed 
treatment and do not suggest, insinuate, or imply that there 
is any relationship between the veteran's service-connected 
leukemia, and the treatment thereof, and any dental condition 
for which he has received treatment.  

Nevertheless, after the Board had reviewed the evidence 
presented by the veteran, the Board concluded that additional 
information was needed with respect to the veteran's claim.  
As such, the Board requested that the veteran's file be 
reviewed by a dentist and subsequently an oral surgeon in 
order to determine whether service connection could be 
granted.  

The VA dentist provided an opinion in August 2005.  The 
dentist stated that the loss of the veteran's teeth could be 
possibly due to decay.  However, he further admitted that he 
could not "rule out complications from the whole-body 
radiation/
chemotherapy which the patient received for his bone marrow 
transplant".  Following that review, the claim was forwarded 
to an oral surgeon who provided an opinion in May 2006.  In 
her opinion, the oral surgeon surmised that the veteran's 
loss of teeth and other oral problems existed prior to the 
veteran's entry onto active duty.  She further concluded that 
any dental disability that the veteran entered onto active 
duty with only increased in size during service.  She did not 
hypothesize, however, that the veteran's service or any 
treatment he received for any service-connected disability 
aggravated or made larger any pre-existing condition he had.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The Court has 
held that when aggravation of a veteran's nonservice- 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran has contended that as a result of the treatment 
he received for his leukemia, which is service-connected, he 
has developed a serious dental disability for which he 
believes he should receive VA compensation benefits therefor.  
As noted above, the veteran has submitted a statement from 
his private dentist who has raised the possibility that the 
radiation treatment the veteran received has caused dental 
deterioration.  Yet, despite the dentist's assertions, he did 
not proffer any additional documents, treatises, or 
references that would corroborate his assertions and 
suppositions.  

The Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In applying the above to the veteran's claim, it is not 
enough that the veteran has provided a dentist's opinion 
reportedly proving the veteran's assertions.  The opinion 
provided by the dentist was provided without any 
corroborative evidence.  Moreover, there is no indication 
that the dentist knew of the radiation and chemotherapy 
dosages given to the veteran and whether said dosage amounts 
would possibly cause dental problems.  Hence, it is the 
conclusion of the Board the statement is not definitive, it 
does not appear to have a factual predicate in the record, 
and thus it is deemed to be of limited probative weight.  
Added to this is the fact that a VA examiner, after 
thoroughly reviewing the veteran's claims file including all 
clinical records prior to rendering a final diagnosis, 
concluded that there was no relationship between the two 
conditions.

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from aching teeth or teeth that appear to be 
brittle.  However, he is not competent to say that he suffers 
for a dental disability that is causally related to his 
leukemia and the treatment he received for leukemia.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran may now suffer from a dental disability and that he 
received radiation and chemotherapy for treatment of his 
service-connected leukemia, medical evidence showing an 
etiological or causal relationship between the two has not 
been presented.  Moreover, there is no credible medical 
evidence suggesting that the manifestations complained 
thereof by the veteran began in service or is related to an 
injury that occurred while the veteran was on active duty.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  The 
veteran's claim is thus denied.


ORDER

Entitlement to service connection for a dental disability as 
secondary to a service-connected disability (and the 
treatment received for the service-connected disability) is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


